DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing objection was corrected by amended drawing and is accepted.


Allowable Subject Matter
The indicated allowability of claim1, 3, 4, 5, 9, 11 is withdrawn in view of the newly discovered reference(s) to Fukumoto et al. (US 20180109099 hereinafter Fukumoto).  Rejections based on the newly cited reference(s) follow.

Claims 2, 6-8, 10, and 12-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-5,  9, and 11 is/are rejected under 35 U.S.C. 102(2)(a) as being anticipated by Fukumoto et al. (US 20180109099 hereinafter Fukumoto).

In regards to claim 1, Fukumoto discloses;” A structure for creating a sealed wire bundle (Fig. 4) comprising: a first adhesive material in the form of a circular or semi-circular shape (Fig’s. 2, 3a), the first adhesive material having a first outer wall (paragraph 0028; the portion that touches the sheath 2), the first adhesive material having a first viscosity (paragraph 0050); first wire receiving spaces (the area where wires (Fig’s. 2, 4) pass through the sheath and the adhesive rings); wherein wires are positioned in the first wire receiving spaces (Fig. 2); wherein as heat is applied to the structure, the first adhesive material flows to fill voids between the plurality of wires to thereby seal the wires (paragraph 0071).”

In regards to claim 3, Fukumoto discloses;” The structure as recited in claim 1 , wherein the first adhesive material has a viscosity of less than about 300 Pa.s (paragraph 0018).”

In regards to claim 4, Fukumoto discloses;” The structure as recited in claim 3, wherein the first adhesive material is approximately 40% to approximately 95% ethylene-vinyl acetate or polyolefin or polyamide by weight (Paragraph 0053).”

In regards to claim 5, Fukumoto discloses;” The structure as recited in claim 3, wherein the first adhesive material includes filler material and stabilizer material to improve thermal conductivity without compromising viscosity (Paragraph 0059).”

In regards to claim 9, Fukumoto discloses;” The structure as recited in claim 1, wherein a second adhesive material in the form of a circular or semi-circular shape is positioned on a first side of the first adhesive material, the second adhesive material having a second viscosity (Fig’s. 2, 3b; paragraphs 0043 and 0044).”


In regards to claim 11, Fukumoto discloses;” The structure as recited in claim 9, wherein the viscosity of the second adhesive material is higher than the viscosity of the first adhesive material (paragraphs 0018 and 0043-0044).”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847